DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered. Applicant cancelled claims 2, 11-13, and 20-22 and amended claims 1, 9, 10, 14-18, and 23. Claims 1, 3-5, 7-10, 14-19, and 23 are pending; claims 14 and 15 remain withdrawn for being drawn to non-elected subject matter. Claims 1, 3-5, 7-10, 16-19, and 23 are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-5, 7-9, 16, 19, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the claims are drawn to a composition comprising mesoporous silica rods comprising an immune cell recruitment compound (such as a cytokine). Further individual claim limitations are addressing singular properties of the composition (such as the pore diameter, the actual length of the rods and the nature of the recruitment compounds). The specification discloses injectable MPS-based micro-rods randomly self-assemble to form 3D scaffold in vivo. This system releases GM-CSF to recruit and transiently house immune cells, present them with ovalbumin as an antigen, and activate them with a CPGODN as a TLR agonist. However, the claims broadly compositions comprising any cytokine. Applicant provided supplemental data (Appendix A) that indicated the possession of a composition comprising Flt3L, CCL4, or IL2, as well as GM-CSF.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision (Ariad, 94 USPQ2d at 1167; Centocor at 1876). In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural 
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Therefore the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.
On pages 7-8 of the remarks Applicant argues that: “Applicant respectfully submits that the present claims satisfy the written description requirement because the specification provides sufficient description of the claimed invention, particularly in view of existing knowledge in the art, such that one of ordinary skill in the art would have recognized that Applicant was in possession of the claimed invention at the time of filing”. 
The arguments were carefully considered but not found persuasive because, as explained in the previous Office actions, this line of argumentation is better suited for rebuttal of an enablement rejection. The case here is not that the claimed invention cannot be made, but that Applicant claims possession of an invention that comprises 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-10, 16,19, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Che et al. in view of Kosuge et al. and in further view of Hellstrom et al. (all cited in the previous Office action). 
The claims are drawn to a composition comprising mesoporous silica rods (of length of between 5 μm to 500 μm) that comprise pores of between 2-50 nm in diameter and one cytokine that recruits an immune cell to the mesoporous silica rods. Further a method of making a vaccine comprising the suspension of the composition mentioned supra is claimed.
Che et al. teaches surfactant-templated synthesis of ordered chiral mesoporous silica that has a twisted hexagonal rodlike morphology, with diameter 130–180 nm and length 1–6 μm, which has hexagonally ordered chiral channels of 2.2 nm diameter winding around the central axis of the rods (abstract).
The teachings of Che et al were silent about rod lengths of 80-120 μm or about pores of 5-25 nm or about cytokines.
Kosuge et al. teaches that well-defined rodlike and fiberlike SBA-15 mesoporous silicas have been selectively synthesized from an aqueous reaction mixture consisting of a commercial sodium silicate solution, P123 triblock copolymer and HCI. The morphologies and physicochemical properties of the products were found to be greatly affected by the shearing stress exerted by cylindrical silicated-surfactant micelles in a 
The teachings of Kosuge underscore that, by varying the parameters of the reaction to manufacture of the mesoporous silicas, a skilled artisan would have been able to obtain rods with various lengths and pore diameters. Indeed, several prior art exemplary references attest for the widespread alterations of the basic manufacturing technique of obtaining mesoporous silica rods with desired rod lengths and pore sizes
(Tiedemann et al., Choi et al., Johansson EM, Chen et al., Qiao et al., Han et al.- all cited in the previous Office action).
The teachings of Che et al. and Kosuge et al. indicate the use of the mesoporous silica for carrying pharmaceuticals.
Hellstrom et al. described compositions containing an optionally surface functionalized mesoporous support and a biologically active agent, and pharmaceutical compositions of the same, useful in the treatment of tumors, for example, by injection of the composition at a location near the site of the tumor (abstract). Proteins can be entrapped in functionalized mesoporous silica (FMS) with rigid, uniform, open nanopore geometry of tens of nanometers. Mesoporous silicas have a surface area of up to 1000 m2/g with ordered pore surface accounting for >95%. The pores have average 
The composition permitted sustained release of the biologically active agents once introduced as close as possible to the tumor site where an injection can be implemented ([0107]).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to combine the teachings of the references cited and obtain a composition useful for cancer therapy vaccination with a reasonable expectation of success, since the methods of obtaining mesoporous silicas with desired properties were used in the art and a method of vaccination was indicated by Hellstrom.

On page 10 of the remarks Applicant argues that: “Applicant has amended the claims to render this rejection moot. In particular, claims 1 and 16, from which claims 2-5, 7-13, 17, and 20-23 depend directly or indirectly, have been amended to specify that the mesoporous silica rods require a cytokine that recruits an immune cell to the mesoporous silica rods.”
The arguments were carefully considered but not found persuasive because the properties of the composition are intricately linked to the components. Hence, the existence of GM-CSF in the composition of Hellstrom would necessarily fulfill this requirement and thus the claims remain rejected under pre-AIA  35 U.S.C. 103(a) in view of the prior art cited.

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Che et al. in view of Kosuge et al. and in further view of Hellstrom et al. and Garcon N. (all cited previously).
The claims add the limitation that vaccine further comprises a vaccine antigen and a TLR agonist; wherein said vaccine antigen comprises a tumor cell lysate, wherein said cytokine comprises GM-CSF, and wherein said TLR agonist comprises CpG ODN.
The teaching of Che, Kosuge and Hellstrom were presented supra and they were silent about TLR agonists such as CpG, even though it mentions the use of agonist for TLR5 or TLR7 as possible adjuvants in developing immune reactions.
It is submitted that, if the composition comprises a tumor antigen, the same tumor antigen would be found in the respective tumor cell lysate.

It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to combine the teachings of the references cited and obtain a composition useful for cancer therapy vaccination with a reasonable expectation of success, since the methods of obtaining mesoporous silicas with desired properties were used in the art and a method of vaccination was indicated by Hellstrom and Garcon N..
As such, the skilled artisan would have used known and tested methods to achieve the goal of obtaining a composition useful for cancer therapy.
On page 14 of the remarks Applicant argues that the instant composition “is capable of self-assembly in vivo into a three-dimensional scaffold that allows for immune cell infiltration.” and therefore is different from the prior art composition. The arguments were carefully considered but not found persuasive because the limitation is not present in the claims.
 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-10, 16, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-19, 22-38 of U.S. Patent No.
9,937,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims. 


Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647